Citation Nr: 0113450	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from August 
1954 to February 1957.

In April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, determined 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim for service connection for a 
bilateral hip disorder.  He appealed to the Board of 
Veterans' Appeals (Board).

FINDINGS OF FACT

1.  In August 1972, the Board denied the veteran's claim for 
service connection for a bilateral hip disorder because there 
was no medical evidence indicating the pre-existing 
congenital condition, diagnosed as acetabular dysplasia, 
was aggravated during service beyond its natural progression; 
the Board notified the veteran of that decision in August 
1972.

2.  Some of the evidence submitted or otherwise obtained 
since the Board's August 1972 decision is not duplicative of 
the evidence that was on file when that decision was made and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a bilateral hip disorder.

CONCLUSIONS OF LAW

1.  The Board's August 1972 decision denying the claim for 
service connection for the bilateral hip disorder is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1105 
(2000).

2.  New and material evidence has been submitted to reopen 
this claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board previously denied the veteran's claim for service 
connection for a bilateral hip disorder in August 1972 
because there was no medical evidence indicating the pre-
existing congenital condition, diagnosed as acetabular 
dysplasia, was aggravated during service beyond its natural 
progression.  The Board notified the veteran of that decision 
in August 1972.

In denying the claim, the Board acknowledged that there was 
no clinical indication of a bilateral hip disorder during the 
veteran's May 1954 pre-induction examination, so he was 
presumed to be in sound physical condition when entering the 
military.  However, there was "clear and unmistakable 
evidence" sufficient to rebut the presumption of soundness 
at service entrance because other evidence of record 
indicated the condition was a "congenital" abnormality (see 
38 C.F.R. § 3.303(c)) and, therefore, that it necessarily 
pre-existed service, and that it was not aggravated during 
service beyond its natural progression.  38 U.S.C.A. §§ 1111, 
1131, 1137, 1153 (which, formerly, were sections 311, 331, 
337, 353, respectively); see also 38 C.F.R. §§ 3.303, 3.304, 
3.306; Akins v. Derwinski, 1 Vet. App. 228 (1991); Bagby v. 
Derwinski, 1 Vet. App. 225 (1991); Verdon v. Brown, 8 
Vet. App. 529 (1996); Doran v. Brown, 6 Vet. App. 283, 286 
(1994); Miller v. West, 11 Vet. App. 345 (1998).

In reaching this conclusion of a pre-existing condition, 
without aggravation during service beyond its natural 
progression, the Board cited records of treatment the veteran 
had received as early as September 1954-almost immediately 
after beginning basic training in August 1954.  Those records 
indicated that he was experiencing pain in his left hip.  
Other records also showed that he received further treatment 
for his pain in December 1954.  When later seen in January 
1955, he said that he experienced the pain "particularly 
while walking."  And although he eventually received a 
temporary limited duty profile, restricting the level of his 
physical activity and training, X-rays taken of his hips 
confirmed that his dysplasia, which was causing his pain, was 
a congenital defect.  Most of the other symptoms he 
experienced during service were caused by his pulmonary 
tuberculosis (TB); in fact, a medical and physical evaluation 
board ultimately determined that he was not capable of 
continuing on active duty in the military, so he had to 
retire on temporary disability due to his pulmonary TB.  But 
the Board noted that, when examined in the course of 
receiving treatment and rehabilitation for that condition, 
including on numerous occasions from February to April 1957, 
there was no indication of a permanent increase in the 
severity of the congenital dysplasia affecting his hips.  
Indeed, when examined just prior to his separation from 
the military, X-rays again showed that his dysplasia was a 
congenital defect and, in fact, the examining physician also 
expressly noted as much.  But of equal or even greater 
significance, that same physician went on to note that it was 
"extremely doubtful" that there had been aggravation during 
service of the
pre-existing, congenital condition beyond the natural 
progression of the disease, as objective physical examination 
showed the veteran had increased range of internal and 
external rotation, without pain.

As to the evidence concerning symptoms, treatment and 
evaluation after service, the Board acknowledged that it, 
too, showed the condition causing pain in the veteran's hips 
was diagnosed as acetabular dysplasia.  But because, just 
like in his service medical records (SMRs), there was no 
indication in that post-service evidence showing an increase 
in the severity of the condition during service, beyond its 
natural progression, the Board denied the claim.  And that 
decision is final and binding on the veteran based on the 
evidence then of record.  See 38 U.S.C.A. §§ 7103, 7104(b); 
38 C.F.R. §§ 3.105(a), 20.1100.  If, however, there is "new 
and material evidence" since that decision, then the claim 
can be reopened and given further consideration on the 
merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
since the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), totally eliminated the
well-grounded requirement concerning claims for VA benefits, 
the Board will limit its review and discussion to only the 
question of whether new and material evidence has been 
submitted to reopen the claim.

The Board finds that there is no prejudice to the veteran in 
going ahead and considering this issue, without first 
remanding the case to the RO for initial consideration of 
this matter, and to provide the veteran notice of the new 
law, because the RO already properly apprised him of the 
requirements for reopening his claim when notifying him of 
its April 2000 decision, and since the RO provided even 
further notice of this in the September 2000 statement of the 
case (SOC).  Furthermore, the RO already has given the 
veteran ample opportunity to identify or submit evidence 
showing that his claim should be reopened, and he has not 
identified any additional evidence, pertinent to his claim, 
that is not already of record.  But aside from that, the 
Board's review of his claim under the more flexible Hodge 
standard accords him a less stringent "new and material" 
evidence threshold to overcome-which, for the reasons 
discussed below, proves to be very beneficial to him because 
there is sufficient evidence to reopen his claim.  And thus, 
he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

The evidence submitted or otherwise obtained since the 
Board's August 1972 decision consists of:  a) additional 
copies of the veteran's SMRs, b) the report of a February 
1979 VA compensation examination, c) records of treatment 
that he received at a VA medical center (VAMC) at various 
times from 1990 to 1992, and more recently from 1997 to 2000, 
and d) several statements from him and his representative.

Of the evidence alluded to above, item "b)"-the report of 
the February 1979 VA compensation examination-is both new 
and material to the case and, therefore, sufficient to reopen 
the claim and warrant further consideration on the merits, 
de novo.  Just like the doctors in service, the VA physician 
who examined the veteran in February 1979 diagnosed 
symptomatic, bilateral, "congenital" acetabular dysplasia 
degenerative arthritis.  That VA physician also indicated 
that the condition was affecting the veteran's left hip more 
than his right hip.  

But more importantly, insofar as this particular appeal to 
reopen the claim is concerned, that VA physician indicated 
after reviewing the pertinent evidence of record that he was:

...probably, not sure, the condition was in 
the beginning a congenital dislocation of 
both hips.  The facts are that the vet, 
at the time of enlistment [into the 
military] was good enough for service and 
he even played football in service.  
Evidently the condition, if existent 
previously, aggravated in service and now 
the pain and motion limitation have 
invalidated the vet for work in the jobs 
he has been trained to do.  He is rated 
now as total disability by Social 
Security.

So that medical opinion by that VA physician is both new and 
material to the case because the Board determined in the 
August 1972 decision that, although the veteran had received 
relevant treatment during service for symptoms (pain, etc.) 
referable to his hips-particularly his left hip, there still 
was no appreciable increase or advancement in the underlying 
pathology of his disability, as a whole, while on active 
duty.  Browder v. Derwinski, 1 Vet. App. 204 (1991); Lapaosky 
v. Brown, 4 Vet. App. 331 (1993); see also Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (mere temporary or intermittent
flare-ups during service of a pre-existing condition are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened).  Also, in the case of Verdon v. Brown, 8 Vet. App. 
529 (1996), the Court held that the usual effects of 
treatment during service to ameliorate a pre-existing 
condition does not automatically constitute aggravation where 
the condition is no more disabling than it was prior to 
service.

The August 1979 medical opinion of the VA examiner, however, 
suggest otherwise.  And still other evidence submitted by the 
veteran since the Board's August 1972 decision are the 
records of the inpatient and outpatient treatment that he has 
received at the VAMC, including in August 1991 when he 
underwent surgery for a total left hip arthroplasty due to 
the severity of his degenerative arthritis.  So inasmuch as 
there is probative medical evidence of record suggesting an 
increase in the severity of the condition at issue during 
service, even if it pre-existed service, this evidence is 
both new and material to the case and, thus, sufficient to 
reopen the claim.

In reopening the claim based on this evidence, the Board is 
aware that the RO also considered and denied the veteran's 
claim for service connection for the hip disorder (as it 
affects his left hip, in particular) in January and February 
1992, and that he did not timely appeal those decisions 
despite being notified of his procedural and appellate 
rights.  Ordinarily, because of that, those decisions would 
mark the "starting point" for determining whether new and 
material evidence has been submitted-as opposed to the 
Board's much earlier decision in August 1972.  See Evans v. 
Brown, 9 Vet. App. 273, 284 (1996).  But in this particular 
case at hand, records show the RO did not actually consider 
the report of the February 1979 VA compensation examination 
when denying the claim in January or February 1992.  And the 
veteran was entitled, as a matter of law, to consideration of 
that evidence-especially since it is favorable to his claim.  
Therefore, the Board used the Board's August 1972 decision as 
the "starting point" for determining whether new and 
material evidence has been submitted.


ORDER

The petition to reopen the claim for a bilateral hip disorder 
is granted, subject to the further development directed in 
the REMAND below.


REMAND

To further comply with the recently enacted VCAA, the veteran 
should be
re-examined to obtain a medical opinion indicating whether 
his bilateral hip disorder is, in fact, a "congenital" 
defect and, if so, the likelihood that it was aggravated 
during service beyond its natural progression.  See Gregory 
v. Brown, 8 Vet. App. 563 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should schedule the veteran for 
a VA orthopedic evaluation to obtain a 
medical opinion indicating whether his 
current bilateral hip disorder is, 
in fact, a "congenital" defect and, if 
so, the likelihood that it was aggravated 
during service beyond its 
natural progression.  The VA physician 
designated to examine the veteran should 
conduct all tests and studies necessary to 
make these determinations and should 
indicate his/her clinical findings in a 
typewritten report.  And since the purpose 
of obtaining the medical opinion is to 
resolve these important questions, the 
examiner should review all of the relevant 
evidence in the claims folder, including a 
copy of this remand, a copy of the Board's 
August 1972 decision, and the report of 
the February 1979 VA compensation 
evaluation, and should, where necessary, 
cite to specific evidence in the record 
for the rationale of the opinion.

3.  The RO should review the report of the 
opinion to ensure that it is in compliance 
with the directives of this remand.  If 
not, then it should be returned for 
immediate corrective action.  38 C.F.R. 
§ 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for service connection for a bilateral hip 
disorder in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its decision and address all issues 
and concerns noted in this remand.  The RO 
also must determine whether the veteran is 
entitled to application of the benefit-of-
the-doubt doctrine and, if not, must 
explain why.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits-to include a summary of the 
evidence and applicable laws, regulations 
and other legal authority considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that 
failure to cooperate in being re-examined may result in a 
decision unfavorable to his claim.  38 C.F.R. § 3.655.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



